



 
VOTING AGREEMENT
 
This VOTING AGREEMENT (this "Agreement") dated as of December 22, 2005, is
between Acura Pharmaceuticals, Inc, a New York corporation, having an office at
616 N. North Court, Suite 120, Palatine, IL 60067 (the “Company”) and GCE
Holdings, LLC, a Delaware limited liability company, having an office at c/o
Galen Partners III, LP, 610 5th Avenue, 5th Floor, New York, New York 10019 (the
“GCE Holdings”). The Company and GCE Holdings are referred to individually as a
“Party” and collectively as the “Parties.”
 
WHEREAS, the Board of Directors of the Company has approved the Company’s 2005
Restricted Stock Unit Award Plan providing for the grant of restricted stock
unit awards (“RSU Awards”) to select employees of the Company on such terms as
the Board shall determine; and
 
WHEREAS, the Board of Directors has approved RSU Awards to certain Company’s
employees which, subject to the terms of the RSU Awards, provide for the
issuance of up to 27,500,000 shares of the Company’s common stock, $0.01 par
value per share (the “Common Stock”); and
 
WHEREAS, the Company will amend its 1998 Stock Option Plan to comply with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”) and will present the 1998 Stock Option Plan, as amended to
comply with Section 409A, to the Board for approval (as so amended, the “Amended
1998 Stock Option Plan”); and
 
WHEREAS, the Company will present to its shareholders at the Company’s 2006
Annual Meeting of Shareholders each of the RSU Plan and the Amended Plan 1998
Stock Option Plan for shareholder ratification; and


WHEREAS, GCE Holdings desires to commit to vote its shares of the Company’s
Common Stock so as to ratify each of the RSU Plan and the Amended 1998 Stock
Option Plan.


NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
herein contained, the Parties agrees as follows:
 
1. Ratification of the RSU Plan and the Amended 1998 Stock Option Plan. At the
Company's next upcoming meeting of shareholders, GCE Holdings will vote all of
its shares of Common Stock in favor of the ratification of each of the RSU Plan
and the Amended 1998 Stock Option Plan, as each such plan may be amended by the
Company’s Board of Directors prior to the date of such meeting of shareholders.
 



--------------------------------------------------------------------------------


2.  Certain Remedies. Without intending to limit the remedies available to
either of the Parties, each Party agrees that damages at law will be an
insufficient remedy in the event such Party violates the terms hereof or the
powers granted hereunder and each of the Parties hereto further agrees that each
of the other Parties hereto may apply for and have injunctive or other equitable
relief in any court of competent jurisdiction to restrain the breach or
threatened breach of, or otherwise specifically to enforce, any of such Party's
agreements or the powers granted hereunder set forth herein.
 
3.  Representations. Each Party represents and warrants to each other Party that
this Agreement is its legal, valid and binding obligation, enforceable against
such Party in accordance with its terms, and will not result in any (a)
violation or breach of, or be in conflict with, each Party's respective
organizational documents or material contracts, or (b) violation of any
statutes, laws, rules, regulations, orders or judgments applicable to such
Party.
 
4.  Transfer of Securities. Nothing shall prohibit or in any manner restrict GCE
Holdings’ ability to freely transfer, assign, convey, or otherwise dispose of or
convert its shares of Common Stock; provided, that upon the transfer,
assignment, conveyance or disposition of any Common Stock by GCE Holdings, GCE
Holdings shall cause the transferee to which the Common Stock are transferred,
assigned, conveyed or otherwise disposed to agree to be bound by the terms
hereof.
 
5.  Term. This Agreement and the Parties' obligations hereunder shall continue
in effect until the completion of the Company’s next annual meeting of
shareholders at which each of the RSU Plan and the Amended 1998 Stock Option
Plan are presented for ratification.
 
6.  Amendment. Any term of this Agreement or the powers granted hereunder may be
amended and the observance of any such term or power may be waived (either
generally or in a particular instance and either retroactively or prospectively)
only with the written consent of the Parties.
 
7.  Binding Effect. This Agreement and the powers granted hereunder shall be
binding upon, and shall inure to the benefit of the Company and GCE Holdings.
 
8.  Notices. All notices, demands or other communications given hereunder shall
be in writing and shall be sufficiently given if transmitted by facsimile or
delivered either personally or by a nationally recognized courier service marked
for next business day delivery or sent in a sealed envelope by first class mail,
postage prepaid and either registered or certified, return receipt requested, to
the address for each Party as provided in the introductory paragraph of this
Agreement, or to such other address as any such Party shall designate in
writing. Any such notice, demand or communication shall be deemed to have been
given (a) on the date of delivery, if delivered personally, (b) on the date of
facsimile transmission, receipt confirmed, (c) one business day after delivery
to a nationally recognized overnight courier service, if marked for next day
delivery or (d) five business days after the date of mailing, if mailed.
 

--------------------------------------------------------------------------------


9.  Miscellaneous. The section headings herein are inserted for convenience of
reference only and shall not affect the meaning or interpretation hereof. This
Agreement and the powers granted hereunder contain the entire agreement among
the Parties hereto with respect to the matters contemplated herein. If for any
reason any provision hereof shall be invalid, unenforceable or inoperative, the
validity and effect of the other provisions hereof shall not be affected herein.
This Agreement may be executed in one or more counterparts, and by the Parties
hereto in separate counterparts, each of which, when so executed and delivered,
shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement. This Agreement shall become effective as
to each signatory hereto upon the execution and delivery hereof by such
signatory. This Agreement and the powers granted hereunder shall be governed in
all respects by the laws of the State of New York wherein the terms of this
Agreement were negotiated, excluding to the greatest extent permitted by law any
rule of law that would cause the application of the laws of any jurisdiction
other than the State of New York.
 


 
[SIGNATURE PAGES FOLLOW]
 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the Parties hereto has executed this Agreement on
the date first above written.
 

        ACURA PHARMACEUTICALS, INC.  
   
   
    By:   /s/ Andrew Reddick  12/22/05  

--------------------------------------------------------------------------------

Name: Andrew Reddick   Title: President and Chief Executive Officer

        GCE Holdings, LLC    
   
   
    By:   /s/ Bruce F. Wesson  

--------------------------------------------------------------------------------

Name: Bruce F. Wesson   Title:


 